CAMMACK, Chief Justice.
This action was instituted by Amanda Wingfield and her husband, G. W. Wing-field, against Elmer Dockins to quiet title to a tract of land of which they claimed to be the owners. Dockins answered that he had been declared to be the owner of the land in a previous suit. Dockins’ plea of res judicata was sustained; hence this appeal.
In 1945, the Wingfields filed an action for trespass against Dockins in which they alleged they were the owners of the land involved in the action now before us. Dockins set up his claim to title in that action. At the conclusion of the evidence the jury was instructed to find for Dockins. No appeal was prosecuted from the judgment entered on that verdict.
As said in Watkins v. Sorrento Restaurants, 296 Ky. 115, 176 S.W.2d 251, the doctrine of res judicata is that a right, question, or fact distinctly put in issue and directly determined by a court of competent jurisdiction as a ground of recovery can not be disputed in a subsequent action by the same parties or their privies. Such a judgment must be taken as conclusive, so long as it remains unmodified.
The trial judge properly disposed of the case, since the Wingfields attempted to re-litigate the title to the tract of land in dispute.
Judgment affirmed.